DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inlet” (claims 17 and 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 16, 18, 19 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Veis US 9,067,408 (hereinafter “Veis”) in view of Kito US 2007/0126832 (hereinafter “Kito”).
Regarding claims 10, Veis discloses a printing system comprising: 
a printing mechanism (80) defining a print zone (62) to apply printing fluid to a print substrate; 
a conveyor comprising: 
a track (60); 
a plurality of pallets (50) operably coupled to and conveyable on the track through the print zone, to support the print substrate through the print zone as the pallets are conveyed on the track: and 
a vacuum mechanism (each pallet may comprise “own independent vacuum mechanism” or “vacuum source is located remotely”) to selectively apply a vacuum at the pallets.  Veis fails to explicitly teach wherein a boundary of the vacuum applied at the pallets is synchronized with an edge of the print substrate.
Kito teaches the known concept of controlling vacuum to suck a sheet depending on the position of the leading/trailing edge (synchronized with an edge of the print substrate) of a sheet passing a printing region in order to prevent image quality from being degraded in the leading and trailing edges of the recording sheet.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Veis’ printing system with vacuum to pallets is synchronized with an edge of the print substrate as taught by Kito in order to prevent image quality from being degraded in the leading and trailing edges of the recording sheet passing the print zone.
Regarding claim 16 and 19 (slider, refer to rejection of claim 10 as a guide), Veis teaches wherein the conveyor comprises a plurality of sliders (116 or 216 or 316) operably coupling the pallets to the track to convey the pallets on the track through the print zone.
Regarding claims 18 and 27, 28 (train pallet interpreted as leading pallet), 29 (wagon pallet interpreted as a trailing pallet), Veis teaches wherein the track comprises an endless track, the pallets operably coupled to and conveyable around the endless track.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 19-29 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9, 16, and 17 of prior U.S. Patent No. 10,450,159. This is a statutory double patenting rejection.
Allowable Subject Matter
Claims 11-13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653